Title: To James Madison from Edward Carrington, 30 April 1790
From: Carrington, Edward
To: Madison, James


My dear Sir,Richmond Apl. 30. 1790
I have this moment come to Town and am favored with yours of the 10th. & 17th. Instant for which I beg you to accept my thanks. I am exceedingly happy in the majority having shifted sides upon the subject of the assumption of the State debts because I am certain that no measure could be carried in Congress more productive of discontent; nor do I think that any could be taken under consideration in which the States are so dissimilarly situated. Much as I wish to see an establishment for the support of public credit, I would rather relinquish it altogether for the present session, than see involved with it so fruitful a source of dissatisfaction, especially as the best supporters of the Government in States that have redeemed considerable portions of their debts, would be compelled to assent to the propriety of the complaint. Could the States be admitted as Creditors in the scheme upon their redeemed securities, the measure would perhaps be satisfactory to a majority of the Community. All the true freinds of the Government would unite in defending it, and might be too weighty for its enemies, who would make it a topic for popular clamour; but the proposition as it has been contended for, could not but add to the Enemies of the Govt. many of its freinds as a discontented party. To say that upon a final adjustment of Accounts all things will be set right is saying nothing that ought to be satis⟨fac⟩tory, because leaving the attainment of general justice to depend on that issue is throwing the hazard on the States alone who have been paying their debts, while, to consider them as Creditors for their redeemed securities can ultimately injure no part of the Union: in case there should be no settlement the paying States will nevertheless receive the benefit of their honest exertions should they be considered as Creditors, and should a settlement take place they can receive no more. But leave them on the footing proposed their receiving justice must depend absolutely upon an adjustment of Accounts—at present, and always hitherto, this adjustment has been held an object equally interesting to all the States: yet the prospect of effecting it is desperate; and I presume that to interest some States in deferring it forever, which would be the case with all the non-paying States under the proposed measure, could have no tendency to better the prospect of a final settlement. As to the permanent Seat of Government I have always, since the fatal vote of 88, expected that it would long hang as a clog upon every important measure, and that it would at last, unless the fixture is too long deferred, be placed at the pleasure of Pensylva.
I am much obliged by your observations upon the establishment of the Marshals office. It at present subjects me to expence without a prospect of a Shillings emolument. And after the sitting of the Court at Charlottesville, duties will be required which I am satisfied cannot be executed for many times the amount of what the Laws of the State authorise the officer to receive.
Your desire to have the Act concerning the Census faithfully executed induces me to inclose you a Copy of my advertisement upon that subject in which you will see my arrangement for appointing assistants. Perhaps I have undertaken more labour in the business than was contemplated when the compensation was fixed, but less would not have given to myself a satisfactory assurance of proper assistants.
I still think that an oath is necessary to the faithful compliance of the people with the requisites of the Census Act. The Assistants may compel every one he calld on to make him a return by means of the penalty, but it is not probable he will be able to discover any concealments of parts of families & there is no doubt but that many evil disposed persons will endeavour to impress upon the minds of the people, ideas that their future taxes will be governed by the members they shall now return. Our Commissioners of Taxes collect the number of tithables by means of an oath, so that, as to Virginia, it will not be a novelty to require one. If it is viewed in a different light in other States, I suppose the alteration will not take place, but I shall have much less confidence in the effect of the Act as it stands, than I should were the alteration made. In order that my assistants may know with certainty whome they are to call on I shall injoin it as one of their duties, to take from the Commissioners Books in the several Counties, copies of the lists of tithables which are now collecting & will be compleat before August. These lists will shew them every family: and I shall further injoin it as a duty that these lists be returned to me with the other proceedings for my better satisfaction of the faithfulness with which they have executed their several Trusts. In order that the measures may be as well patronised as possible I have inclosed copies of my advertisement to the Gentlemen of the different Counties who were in the last assembly requesting the favor of their aid to my assistants in impressing upon the minds of the people the importance of faithful returns, and this I have done without respect to the political sentiments of individuals. With great sincerity & Truth I am dr sir yr. Afft. Freind & H s⟨t.⟩
Ed Carrington
